Citation Nr: 1508456	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-29 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a back injury (also claimed as degenerative disc disease, lumbar spine, status post fusion and decompression) (low back disability).  

2.  Entitlement to special monthly compensation (SMC) based on aid and attendance.  

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to compensation under 38 U.S.C.A. § 1151 for degenerative disc disease, lumbar spine, status post fusion decompression.  

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a low back disability, to include degenerative disc disease, lumbar spine, status post fusion decompression. 



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps Reserves from December 1971 to April 1972 and in the Marine Corps from April 1972 to October 1979.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board has reopened the claim for compensation under 38 U.S.C.A. § 1151 for degenerative disc disease, lumbar spine, status post fusion decompression, and the Board has broadened the reopened claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the lay and medical evidence of record.  See e.g., April 2010 letter from Dr. R. T. A.; October 2010 Veteran statement.    

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include a transcript of the January 2013 Board hearing presided over by the undersigned Veterans Law Judge.  

The Board notes that in April 2014, the Agency of Original Jurisdiction (AOJ) reduced the grant of an award of apportionment for T. C., and T. C. submitted a notice of disagreement as to this determination in April 2014.  In June 2014, T. C. submitted a hearing request regarding the reduction of the award of apportionment.  Typically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to the adverse determination, the appellant is entitled to a statement of the case, and the RO's failure to issue a statement of the case is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, in this case, in response to T. C.'s notice of disagreement and request for a hearing, the RO issued a July 2014 letter that informed T. C. of her scheduled hearing.  Thus, as the RO has undertaken further development of the issue, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), and no action is warranted by the Board.  However, the Board also notes that the July 2014 letter that informed T. C. of the scheduled hearing was returned as undeliverable.  The Board therefore refers this issue to the RO to take all appropriate steps to discover T. C.'s current address to proceed in this matter.

The issues of (a) whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability; (b) entitlement to special monthly compensation (SMC) based on aid and attendance; and (c) entitlement to compensation under 38 U.S.C.A. § 1151 for a low back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a July 2005 rating decision, the RO denied the claim for compensation under 38 U.S.C.A. § 1151 for degenerative disc disease, lumbar spine, status post fusion decompression, based on the determination that such disability was not proximately caused by an event not reasonably foreseeable associated with medical or surgical treatment furnished by VA.  

2.  The Veteran did not submit a notice of disagreement for the July 2005 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for compensation under 38 U.S.C.A. § 1151 for degenerative disc disease, lumbar spine, status post fusion decompression.

3.  In a September 2007 rating decision, the RO implicitly reopened the previously denied claim for compensation under 38 U.S.C.A. § 1151 for degenerative disc disease, lumbar spine, status post fusion decompression, and denied the claim based on the determination that such disability was not proximately caused by an instance of fault on the part of VA in furnishing VA medical or surgical treatment, or by an event not reasonably foreseeable. 

4.  The Veteran did not submit a notice of disagreement for the September 2007 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for compensation under 38 U.S.C.A. § 1151 for degenerative disc disease, lumbar spine, status post fusion decompression.

5.  In a May 2010 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim for compensation under 38 U.S.C.A. § 1151 for degenerative disc disease, lumbar spine, status post fusion decompression, and the Veteran submitted a notice of disagreement for the adverse determination within one year of the May 2010 rating decision.   

6.  The additional evidence received since the September 2007 rating decision is new and raises a reasonable possibility of substantiating the claim for compensation under 38 U.S.C.A. § 1151 for degenerative disc disease, lumbar spine, status post fusion decompression.




CONCLUSIONS OF LAW

1.  The July 2005 rating decision, which denied the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for degenerative disc disease, lumbar spine, status post fusion decompression, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  The September 2007 rating decision, which reopened the previously denied claim for entitlement to compensation under 38 U.S.C.A. § 1151 for degenerative disc disease, lumbar spine, status post fusion decompression, and denied the claim, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

3.  The May 2010 rating decision, which denied reopening of the previously denied claim for compensation under 38 U.S.C.A. § 1151 for degenerative disc disease, lumbar spine, status post fusion decompression, did not become final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

4.  The additional evidence received since the September 2007 rating decision is new and material to the claim for compensation under 38 U.S.C.A. § 1151 for degenerative disc disease, lumbar spine, status post fusion decompression, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Board is reopening the previously denied claim for compensation under 38 U.S.C.A. § 1151 for degenerative disc disease, lumbar spine, status post fusion decompression, discussion concerning compliance with the duties to notify and assist is not necessary with respect to this matter. 


Application to Reopen 

Even if a prior decision becomes final, a claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

In a July 2005 rating decision, the RO denied the claim for compensation under 38 U.S.C.A. § 1151 for degenerative disc disease, lumbar spine, status post fusion decompression, based in part on the determination that such disability was not proximately caused by an event not reasonably foreseeable associated with medical or surgical treatment furnished by VA.  After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with the July 2005 decision.  Moreover, no new and material evidence was submitted within a year of the July 2005 rating decision.  Therefore, the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

In a September 2007 rating decision, the RO implicitly reopened the previously denied claim for compensation under 38 U.S.C.A. § 1151 for degenerative disc disease, lumbar spine, status post fusion decompression, and denied the claim based on the determination that such disability was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing VA medical or surgical treatment, or by an event not reasonably foreseeable.  After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with the September 2007 decision.  Moreover, no new and material evidence was submitted within a year of the September 2007 rating decision.  Therefore, the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

In a May 2010 rating decision, the RO denied the Veteran's claim to reopen on the basis that new and material evidence had not been submitted to reopen the previously denied claim for compensation under 38 U.S.C.A. § 1151 for degenerative disc disease, lumbar spine, status post fusion decompression.  Though the RO denied the Veteran's claim to reopen in subsequent rating decisions in December 2010 and March 2011, the Board finds that the May 2010 rating decision did not become final because the Veteran submitted a notice of disagreement within one year of the May 2010 rating decision.  See 38 C.F.R. § 20.302; April 2011 notice of disagreement (Veteran disagrees as to the RO's decision to deny reopening the claim and does not indicate the specific date of rating decision).  

At the time of the September 2007 rating decision, the evidence of record included the Veteran's service personnel records, VA treatment records, and the Veteran's arguments that his additional low back disability, to include partial paralysis, was proximately caused by negligence and error in judgment on the part of VA in furnishing medical or surgical treatment, and by events not reasonably foreseeable, to include the use of infected allografts, associated with the Veteran's May 1999, April 2001, April 2003, August 2004, and March 2006 VA back surgeries.  

The additional evidence presented since the September 2007 rating decision includes a letter by VA provider Dr. R. T. A. that is dated April 2010 that was submitted by the Veteran's representative, and that was received by VA in July 2010.  Dr. R. T. A. states that per the Veteran's surgical history, there have been multiple complications, including major loss of motion/ mobility, chronic back/leg pains, dysesthetic numbness in the hands and legs and decreased function.  Dr. R. T. A. notes that the Veteran cannot ambulate for any sustained duration.  This letter includes a handwritten note at the bottom of the page opining, "It's possible that the above complications are a direct result of the infected allografts."  

Though another copy of the April 2010 letter is associated with the claims file and does not include this handwritten note, the credibility of the handwritten opinion by Dr. R. T. A. is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Because competent medical evidence showing that the Veteran incurred additional disability and complications as a result of VA medical or surgical treatment, to include the use of infected allografts, is pertinent evidence that was absent at the time of the September 2007 rating decision, and such evidence raises a reasonable possibility of substantiating the claim, as such the February 2011 Veteran statement is deemed to be the requisite new and material evidence needed to reopen the claim for compensation under 38 U.S.C.A. § 1151 for degenerative disc disease, lumbar spine, status post fusion decompression.


ORDER

Because new and material evidence has been received, the claim of compensation under 38 U.S.C.A. § 1151 for degenerative disc disease, lumbar spine, status post fusion decompression, is reopened.
  

REMAND

The Veteran claims that he is entitled to compensation under 38 U.S.C.A. § 1151 for a low back disability.  The Veteran has a complex medical history.  He underwent low back surgery in October 1997 at a private hospital.  Then, he underwent spinal surgeries at VA in May 1999, April 2001, April 2003, August 2004, and March 2006.  The Veteran has submitted arguments to the effect that the VA spinal surgeries and post-operative hospital care performed by VA failed to exercise the degree of care that would be expected of a reasonable health care provider, and VA furnished the surgical treatment without his informed consent, and such VA medical and hospital care proximately caused additional disability and partial paralysis.  

In a letter dated April 2010, VA provider Dr. R. T. A. states that the Veteran's history includes multiple spine procedures, complicated by failure to heal, flat back syndrome, post-laminectomy syndrome, as well as infection and the need for several complex surgeries.  Dr. R. T. A. states that per the Veteran's surgical history, there have been multiple complications, including major loss of motion/ mobility, chronic back/leg pains, dysesthetic numbness in the hands and legs and decreased function.  Dr. R. T. A. notes that the Veteran cannot ambulate for any sustained duration.  The copy of Dr. R. T. A.'s letter that was received by VA in July 2010 includes a handwritten note at the bottom of the page opining, "It's possible that the above complications are a direct result of the infected allografts."  Dr. R. T. A. does not indicate whether such complications are due to fault on the part of VA in furnishing surgical and hospital care.  

The Veteran claims that he did not provide informed consent for those VA surgeries in which portions of his hip bone was removed, in which an allograft was inserted, and in which another person's blood was used.  See e.g., Veteran statements in June 2011, October 2010, March 2007, January 2007 May 2005, January 2005.  The signed informed consent forms pertaining to all the Veteran's VA surgeries are not associated with the claims file and attempts should be made to obtain these forms.   

The Board has reopened the claim for compensation under 38 U.S.C.A. § 1151 for a low back disability and after careful review of the extensive evidence, there are additional medical questions.  Accordingly, after obtaining outstanding relevant records, a VA medical opinion is warranted to determine whether compensation under 38 U.S.C.A. § 1151 for a low back disability is warranted.  See 38 U.S.C.A. § 5103A(d). 
Regarding the Veteran's claim for SMC based on aid and attendance, the Veteran has submitted arguments that he requires regular aid and attendance due to his nonservice-connected back disability.  However, in a June 2013 Report of Contact, it is noted that the Veteran appeared at the RO to "deliver his claim for aid and attendance for PTSD."  When the Veteran handed the VA employee a copy of the November 2012 VA examination (in which the examiner stated that due to the Veteran's diagnoses of low back pain with failed surgeries, cervicalgia with radiculopathy, and TMJ [temporalmandicular joint] disorder, the Veteran is not able to feed himself), the VA employee told the Veteran that the November 2012 VA examination report did not list PTSD.  The VA employee reminded the Veteran that they had talked about him wanting to submit a claim for aid and attendance for PTSD.  The Veteran expressed his confusion on why he had to submit a claim for aid and attendance for PTSD since he reportedly sees his psychologist twice a week already.  The VA employee stated to the Veteran that he would record the conversation and the Veteran's intention to claim aid and attendance for PTSD, and that VA would contact him for further requests of evidence and initiate the claim.  

The Board concludes that the June 2013 Report of Contact indicates the Veteran's desire to allege that he is entitled to SMC based on aid and attendance solely due to his service-connected PTSD.  Further, the November 2012 VA examination does not address the Veteran's service-connected PTSD.  Thus, the Board concludes that remand of the claim for SMC based on aid and attendance is warranted to obtain the VA treatment records showing the Veteran's treatment for PTSD and to obtain a VA examination that addresses whether the Veteran requires regular aid and attendance or is housebound solely due to his service-connected disabilities.  See 38 C.F.R. § 3.159.  

Regarding the Veteran's claim to reopen a previously denied claim of entitlement to service connection for a low back disability, the Board notes that the Veteran's service treatment records from April 1972 to October 1979 are unavailable, and only the Veteran's December 1971 pre-entry examination report is of record.  See e.g., July 2012 Memorandum of Formal Finding on the Unavailability of Service Treatment Records.  The Board acknowledges that it is unlikely that obtainment of outstanding records pertaining to the Veteran's claim(s) for disability benefits from the Social Security Administration (SSA) and pertaining to his claim(s) for workers compensation would provide information to substantiate the claim to reopen a previously denied claim of service connection for a low back disability.  See April 2001 VA treatment record (showing that the Veteran was granted disability benefits from SSA by April 2001); August 2004 Veteran statement (showing that the Veteran was denied workers' compensation benefits by August 2004).  However, because the Veteran's complete service treatment records are unavailable, VA has a heightened duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Given this heightened duty to assist, and given VA's duty to obtain identified records, remand of the claim to reopen a previously denied claim of entitlement to service connection for a low back disability is warranted to obtain outstanding SSA records and workers compensation records.  

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that he provide information as to any outstanding records, to include medical records, pertaining to the following:

a. The Veteran's refusal to have another person's blood used in his VA spinal surgeries.  See January 2011 and February 2011 Veteran statements (Veteran reported going to blood bank to avoid the use of others' blood).        

b. Any claim(s) for workers compensation disability benefits.  

Request that he submit or authorize the release of any outstanding non-VA records.  Attempts should be made to obtain identified records.  All attempts to fulfill this development should be documented in the claims file. 

2. Request, directly from the Social Security Administration, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. 

3. Please obtain copies of all informed consent forms pertaining to the Veteran's May 1999, April 2001, April 2003, August 2004, and March 2006 VA back surgeries.  

In so doing, please also obtain a copy of the reported signed request by the Veteran stating that he did not want foreign body parts inserted into his body in his 2006 back surgery.  See January 2011 Veteran statement.

If any of these records are found to be unavailable, this should be specifically noted in the claims file.

4. Please obtain outstanding relevant VA treatment records, to include the following:

a. Records dating from March 2006 to October 2006.

b. Records pertaining to the Veteran's VA spinal procedures in April 2001, April 2003, August 2004, and March 2006, including, but not limited to, operation reports, physician's notes (to include any handwritten notes), and patient charts.

c. Records dating from March 2009 to present.  

If any of these records are found to be unavailable, this should be specifically noted in the claims file.  Associate all records obtained with the claims file (paper or VBMS).  

5. If, after making reasonable efforts to obtain any of the above outstanding non-Federal records, the AMC is unable to secure same, or if after continued efforts to obtain any Federal records, the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

6. After completing the above development, please obtain a VA medical opinion from a physician with appropriate expertise located at a facility from which the Veteran has not received treatment.  Forward the claims file to the examiner for review of the case (including Virtual VA and VBMS).  The examiner is asked to note that this case review took place.

Please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that additional low back disability occurred as a result of any of the Veteran's May 1999, April 2001, April 2003, August 2004, and March 2006 VA spine surgeries, and/or the VA medical and hospital care following each surgery, and that such disability was proximately caused by (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or (2) by an event not reasonably foreseeable.  

In so doing, please consider the following:

a. whether the use of infected allografts in surgery was an event not reasonably foreseeable.  

b. whether such disability was proximately caused by error in judgment by Dr. C. P. K. 

c. whether the Veteran furnished informed consent for each VA spinal operation.

(NOTE: To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment caused an additional disability, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished the surgical treatment without the Veteran's informed consent.

Whether the proximate cause of the Veteran's additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen. In determining whether an event was reasonably foreseeable, consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.)

The examiner's particular attention is invited to the following:

a. The undated private opinion by Neurologist Dr. T. A. S., submitted in 2013, noting what he opines to be poor medical practice on the part of VA.  

b. The three April 2010 letters from Dr. R. T. A. noting the Veteran's complications from his spinal procedures, and including the handwritten note stating that such complications may be a direct result of the infected allografts.  

c. The December 2006 letter from Dr. C. K.

d. The medical literature submitted that tends to indicate that informed consent was not documented for procedures using allografts.  See medical articles and abstracts received in January 2007.  

e. The Veteran's statements indicating that each of his VA spine surgeries, to include the use of bone grafts and allografts, were performed without his knowledge or informed consent.  See e.g., Veteran statements in June 2011, October 2010, March 2007, January 2007 May 2005, January 2005.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  



7. After completing the above development, please schedule the Veteran for a VA examination to determine if he has a need for regular aid and attendance or is housebound due to his service-connected disabilities of PTSD and tinnitus.  Forward the claims file to the examiner for review of the case (including Virtual VA and VBMS).  The examiner is asked to note that this case review took place.

a. Please provide an opinion as to the nature, extent, severity, and manifestations of all of the Veteran's current service-connected disabilities.

b. Please provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the service-connected disabilities alone (1) render him so helpless as to require the regular aid and attendance of another person; or (2) result in physical or mental impairment that leave him substantially confined to his dwelling and immediate premises (with reasonable certainty that such disability or disabilities and resultant confinement will continue throughout his lifetime). 

In so doing, the examiner is asked to consider each of the Veteran's existing disabilities and its impact on the Veteran's ability to perform acts of daily living; including keeping himself clean and presentable; feeding, dressing and undressing himself; attending to the needs of nature; and incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment. 


The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

8. Thereafter, readjudicate the claims on appeal and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


